         Case 4:19-cv-00226 Document 202 Filed on 07/02/20 in TXSD Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    DWIGHT RUSSELL, et al.,                         §
        Plaintiffs,                                 §
                                                    §
    v.                                              §
                                                    §
                                                                  Case No. 4:19-cv-00226
    HARRIS COUNTY, TEXAS, et al.,                   §
        Defendants,                                 §
                                                    §
    STATE OF TEXAS, et al.,                         §
        Intervenor-Defendants.                      §


                  STATE INTERVENORS’ OBJECTION TO JUNE 30 MINUTE ORDER



          Since April 14, 2020, when the Court rejected Plaintiffs’ motion for a

preliminary injunction, 1 the Court has issued mandatory orders and weekly

monitoring sessions—culminating in the June 30th minute order requiring the

Defendants to release inmates and to provide specific bail procedures.

          As the Court has acknowledged, this “complex [and] rapidly evolving situation”

involves “delicate considerations of federalism and separation of powers.” 2 We must

respectfully object to the Court’s June 30th minute order on the following grounds.

          The Court has expressly acknowledged GA-13 and issued an order that states

it is consistent with GA-13. To the extent the order is inconsistent with GA-13, and

in the event this Court, Plaintiffs, the Sheriff, or County take any action in a manner



1   Russell v. Harris Cty., Tex., 2020 WL 1866835 (S.D. Tex. Apr. 14, 2020).

2   Id. at *13.


State Intervenors’ Objection to June 30 Minute Order                                       Page 1
        Case 4:19-cv-00226 Document 202 Filed on 07/02/20 in TXSD Page 2 of 6



inconsistent with GA-13, the State Intervenors object. Additionally, the State

Intervenors present the following additional objections for the record.

          First, per the Texas Constitution, the Attorney General only participates in a

specific subset of criminal offenses that appear inapplicable here or when a local

prosecutor requests such assistance. 3 The State Intervenors have no authority to

lodge objections to the release of specific inmates included in the list in question. 4

          Second, the minute order is an improper preliminary injunction. It is well-

established that an order requiring parties to undertake or avoid specific actions is

an injunction regardless of its title. 5 Such an order oversteps the role of a federal

court, basic tenets of federalism, and the Defendants’ due process rights. Without

determining that the requirements for an injunction are satisfied, this Court does not

have the power to subject the parties to the requirements of the minute order.

          Third, the minute order violates ODonnell II’s express holding by ordering the

District Court Judges to release inmates. 6 While the District Judges are free to give

a personal bond to anyone they see fit on the list within the bounds of State law,




3   Saldano v. State, 70 S.W.3d 873, 880 (Tex. Crim. App. 2002); TEX. CONST. art. V, § 21.

4State Intervenors previously notified Plaintiffs via email that only the District Attorney can lodge
disputes to specific inmates. The District Attorney has already satisfied this duty.

5 See, e.g., Hewlett-Packard Co. v. Quanta Storage, Inc., 961 F.3d 731, n.7 (5th Cir. 2020); Roberts v.
St. Regis Paper Co., 653 F.2d 166, 169–70 (5th Cir. 1981); Martinez v. Mathews, 544 F.2d 1233, 1236
(5th Cir.1976); Sayers v. Forsyth Bldg. Corp., 417 F.2d 65, 67 (5th Cir.1969); McCoy v. La. State Bd.
of Educ., 345 F.2d 720, 721 (5th Cir.1965) (per curiam); United States v. Lynd, 301 F.2d 818, 822 (5th
Cir.), cert. denied, 371 U.S. 893 (1962); see also Police Ass’n of New Orleans v. City of N.O., 100 F.3d
1159, 1166 (5th Cir. 1996) (Wisdom, J.).

6   ODonnell v. Goodhart, 900 F.3d 220, 228 (5th Cir. 2018).



State Intervenors’ Objection to June 30 Minute Order                                             Page 2
     Case 4:19-cv-00226 Document 202 Filed on 07/02/20 in TXSD Page 3 of 6



ODonnell prohibits this Court from effectively making that determination for the

Judges with respect to certain detainees.

       Fourth, the minute order impermissibly expands the holdings of ODonnell I

and ODonnell II. The Fifth Circuit “held that ‘the automatic imposition of pretrial

detention on indigent . . . arrestees” violated due process and equal protection. 7 In

other words, arrestees were not getting notice and a meaningful opportunity to be

heard during the bail process. But publicly available documents and videos

demonstrate that the hearings provided before the hearing officers are an adversarial

and individualized assessment within the required 48-hour period and that cash bail

is not being automatically assigned. Plaintiffs do not meaningfully allege otherwise,

instead basing their claims around not receiving procedures beyond what the Fifth

Circuit has mandated. The Court is ordering the District Court Judges to hold a

second adversarial individualized 8 hearing and to make further “finding[s] as to why

the bail conditions cannot be sufficiently fashioned to ward against new criminal

conduct or failure to appear.” That order goes beyond the relief approved by the Fifth

Circuit. 9




7Russell, 2020 WL 1866835 (quoting Goodhart, 900 F.3d at 224 and ODonnell v. Harris Cty, Tex.,
892 F.3d 147 at 160 (5th Cir 2018).

8 This being the “formal” hearing mentioned in the Minute Entry. However, based on the video
evidence, it is unclear why the counseled, adversarial, and individualized hearing that all arrestees
received before the hearing officers is considered “informal.”

9 ODonnell, 892 F.3d at 165 (requiring only that a decision-maker only explain its reason for why it
“declines to lower bail from the prescheduled amount”).



State Intervenors’ Objection to June 30 Minute Order                                          Page 3
        Case 4:19-cv-00226 Document 202 Filed on 07/02/20 in TXSD Page 4 of 6



          Finally, to the extent the minute order requires the release of inmates due to

the conditions of their confinement (the existence of COVID-19), it violates the Prison

Litigation Reform Act, which authorizes such release only when ordered by a three-

judge panel. 10

          For these reasons, the State Intervenors must respectfully object to the Court’s

June 30, 2020 minute order.




10   18 U.S.C. § 3626(a)(3)(B).


State Intervenors’ Objection to June 30 Minute Order                                Page 4
     Case 4:19-cv-00226 Document 202 Filed on 07/02/20 in TXSD Page 5 of 6



                                              Respectfully submitted.

 KEN PAXTON                                        DARREN L. MCCARTY
 Attorney General of Texas                         Deputy Attorney General for Civil
                                                   Litigation
 JEFFREY C. MATEER
 First Assistant Attorney General                  THOMAS A. ALBRIGHT
                                                   Chief for General Litigation Division
 RYAN L. BANGERT
 Deputy First Assistant                            /s/ Adam Arthur Biggs
 Attorney General                                  ADAM ARTHUR BIGGS
                                                   Special Litigation Counsel
 ERIC A. HUDSON                                    Attorney-in-Charge
 Special Counsel                                   Texas Bar No. 24077727
 Special Litigation Unit                           Southern District No. 2964087
 Texas Bar No. 24059977                            Adam.Biggs@oag.texas.gov
 Southern District ID: 1000759
 Eric.Hudson@oag.texas.gov                         MATTHEW BOHUSLAV
 P.O. Box 12548, Capitol Station Austin,           Texas Bar No. 1303218
 Texas 78711-2548                                  Southern District ID: 1303218
 (512) 936-1414 | FAX: (512) 936-0545              Matthew.Bohuslav@oag.texas.gov
                                                   TODD A. DICKERSON
                                                   Texas Bar No. 24118368
                                                   Admitted Pro Hac Vice
                                                   Todd.Dickerson@oag.texas.gov
                                                   CAROLINE ALYSSA MERIDETH
                                                   Texas Bar No. 24091501
                                                   Admitted Pro Hac Vice
                                                   Caroline.Merideth@oag.texas.gov
                                                   DOMINIQUE G. STAFFORD
                                                   State Bar No. 24079382
                                                   Southern District ID: 3195055
                                                   Dominique.Stafford@oag.texas.gov
                                                   Assistant Attorneys General
                                                   General Litigation Division
                                                   P.O. Box 12548, Capitol Station
                                                   Austin, Texas 78711-2548
                                                   (512) 463-2120 | FAX: (512) 320-0667


                            COUNSEL FOR STATE INTERVENORS




State Intervenors’ Objection to June 30 Minute Order                                   Page 5
     Case 4:19-cv-00226 Document 202 Filed on 07/02/20 in TXSD Page 6 of 6



                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been sent by electronic notification through ECF by the United States District Court,
Southern District of Texas, Houston Division, on July 2, 2020 to all parties of record.


                                              /s/ Adam Arthur Biggs
                                              ADAM ARTHUR BIGGS
                                              Special Litigation Counsel




State Intervenors’ Objection to June 30 Minute Order                             Page 6
